Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 09/09/2020. Claims 1, 11 and 12 are independent claims. Claims 1-21 have been examined and rejected in the current patent application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/20, 10/07/21, 03/25/22 and 05/06/22. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1, 2, 4, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tacchi et al. (US 2017/0329844 A1, hereinafter Tacchi) in view of Chamieh (US 2019/0146970 A1, hereinafter Chamieh). 
Regarding independent claim(s) 1, Tacchi discloses a method for improving cache efficiency, comprising: selecting at least one cacheable query node of a plurality of query nodes from a semantic knowledge graph (Tacchi discloses it may be useful to organize documents by the subject matter described in the documents, sentiments expressed in the documents, or topics addressed in the documents. A memory hierarchy (e.g., storage, random-access memory, L3 cache, and L2 cache, up to processor registers), multiplied by corresponding values of the given row and then summed, with the resulting value written into the corresponding row and colunm position of matrix 38. A process including selecting a parameter for influencing the graph; for each evaluation node among the nodes of the graph, which may allow for more efficient computation analyses and/or improved results. A semantic graph (also known as a knowledge graph), connections between objects represented by nodes of the graph are drawn based on the frequency of terms in text describing the respective objects, where the number of edges linking such graph nodes, the edge weights, and distribution of such edges are based on the frequency of the terms in the plain text of the corpus.  In another example, the external dataset may be triples in a resource description framework (RDF) format, for instance, or responses to queries to a knowledge graph, with query values or key values, (see 0018-0030, 0053 and 0089-0095). This reads on the claim concepts of a method for improving cache efficiency, comprising: selecting at least one cacheable query node of a plurality of query nodes from a semantic knowledge graph),
wherein the semantic knowledge graph includes the plurality of query nodes and a plurality of edges, each edge connecting two of the plurality of query nodes and having a connecting score (Tacchi discloses a collection of documents (or other analyzed corpus) may yield a semantic graph (or other type of graph, like those described below) of objects (e.g., documents, objects indicated in the documents, or other objects), where nodes represent objects and edges (e.g., weighted or unweighted, directed or undirected, etc.) are given by pairwise relationships between each couple of objects. A semantic graph, connections between objects represented by nodes of the graph are drawn based on the frequency of terms in text describing the respective objects, where the number of edges linking such graph nodes, the edge weights, and distribution of such edges are based on the frequency of the terms in the plain text of the corpus (a searchable database of language). A score (related to the edge shared with the node) may be determined based on the value indicating the amount of similarity (between the object corresponding to the node and the object corresponding to the adjacent node) and the value of the selected influencing parameter for the node, (see 0018-0035, 0051-0055 and 0089-0095). This reads on the claim concepts of wherein the semantic knowledge graph includes the plurality of query nodes and a plurality of edges, each edge connecting two of the plurality of query nodes and having a connecting score),
wherein the connecting score of each edge indicates a strength of relationship between the two nodes connected by the edge (Tacchi discloses a score (e.g., related to the node and the adjacent node candidate) is determined to satisfy a threshold score for maintaining a shared edge, an edge may be added to link the node and the adjacent node candidate such that the adjacent node candidate becomes an adjacent node that shares the added edge with the node. A corresponding graph may be constructed, with documents, paragraphs, entities, sentiments, or terms as nodes, and weighted edges indicating relationships (edges connect the nodes with weights/score indicative of similarity). A similarity (or other relationships) between larger language units may be determined. The nodes of the graph may represent the objects, and the edges (edges connecting) may represent the relationships between objects, (see Tacchi: Para. 0018-0035, 0040-0055 0058-0078 and 0080-0089). This reads on the claim concepts of wherein the connecting score of each edge indicates a strength of relationship between the two nodes connected by the edge);
However, Tacchi does not appear to specifically disclose storing a result of executing a query generated based on the at least one cacheable query node in a cache; and generating a query execution plan based on the at least one cacheable query node, wherein the generated query execution plan includes at least one instruction for query execution using the stored result.
In the same field of endeavor, Chamieh discloses storing a result of executing a query generated based on the at least one cacheable query node in a cache (Chamieh discloses a query plan is generated for a newly submitted structured query language (SQL) query received by a relational database management system by incorporating at least part of an existing query plan that is being kept in memory after execution. A node of that existing query plan to incrementally update the existing temporal table storing the result of that query plan operator (as opposed to full re-execution). The query plan connector 232 includes a cache 234 (also referred to as a node key-to-node cache) to store a mapping of node keys to corresponding nodes in the physical query plans 242, (see Chamieh: Para.  0064-0085, 0153 and 0195). This reads on the claim concept of storing a result of executing a query generated based on the at least one cacheable query node in a cache); and
generating a query execution plan based on the at least one cacheable query node, wherein the generated query execution plan includes at least one instruction for query execution using the stored result (Chamieh discloses the generating and executing of a plurality of query plans that are kept in memory (i.e., in volatile memory, non-volatile memory, and/or combinations thereof) after execution, where each of the plurality of query plans comprises a directed graph of nodes connected by edges. Generating query plans with relatively large query depth results in a relatively large number of nodes. The temporal tables that was created to store the result of executing the query plan operator represented by that node, which is query plan is created irrespective of what is stored in the cache, (see Chamieh: Para. 0051-0065, 0073, 0077-0087 and 0171). This reads on the claim concept of generating a query execution plan based on the at least one cacheable query node, wherein the generated query execution plan includes at least one instruction for query execution using the stored result).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the knowledge graph of Tacchi in order to have incorporated the query execution plan, as disclosed by Chamieh, these mechanisms are directed to a query plan is executed to determine a query result, where "executed" is defined herein to include various forms of determining a query result from a query plan (e.g., query plan operators, implemented by functions, methods or other executable code, are executed, interpreted, etc.). In other words, a query plan (or query execution plan) generated for an SQL query in a relational database management system is an ordered set of operations to access and operate on tables (and often the data therein) from one or more databases managed by the relational database management system. A process including: obtaining a graph comprising nodes and edges, each of the edges linking two of the nodes and having a value indicating an amount of similarity between objects corresponding to the two linked nodes; selecting a parameter for influencing the graph; assessing each of the nodes based on the selected influencing parameter, wherein assessing each of the nodes comprises, with respect to each adjacent node in the graph sharing an edge with the node: determining the value indicating the amount of similarity between the object corresponding to the node and the object corresponding to the adjacent node; and determining a score related to the edge shared with the node, the score determined based on the value indicating the amount of similarity and a value of the selected influencing parameter for the node; and preparing, based on the graph comprising the determined edge scores, instructions to display at least part of the graph. The nodes shared by the directed graphs identifies a temporal table that is kept in memory after execution and that was created to store a result of executing the query plan operator represented by that node. The execution of the plurality of SQL queries also includes transmitting the query result for each of the plurality of SQL queries to one or more clients that transmitted that SQL query to the relational database management system. Incorporating the teachings of Chamieh into Tacchi would produce a query plan is generated for a newly submitted structured query language (SQL) query received by a relational database management system by incorporating at least part of an existing query plan that is being kept in memory after execution, as disclosed by Chamieh, (see Abstract). 
Regarding dependent claim(s) 2, the combination of Tacchi and Chamieh discloses the method as in claim 1. Tacchi further discloses wherein selecting the at least one cacheable query node further comprises: determining a relevance score of each of the plurality of query nodes based on the connecting score of each edge connecting the query node to other query nodes of the plurality of query nodes (Tacchi discloses the node within the graph (e.g., thereby, indicating the degree of relevance or importance of the object represented by the node relative to one or more other objects represented by other nodes in the graph), the selected parameters may be utilized to influence the number of edges or the cumulative edge weights of respective nodes or other aspects of the graph (value of the selected influencing parameter for the node to determine the score related to the shared edge). This determined based on the value indicating the amount of similarity (between the object corresponding to the node and the object corresponding to the additional adjacent node) and the value of the selected influencing parameter for the node. A process including: obtaining a graph comprising nodes and edges, each of the edges linking two of the nodes and having a value indicating an amount of similarity between objects. A web browser, e.g., in response to a query for a specific graph (one or more search queries may be performed on the resulting graph to derive results that are more relevant). A memory hierarchy (e.g., storage, random-access memory, L3 cache, and L2 cache, up to processor registers), multiplied by corresponding values, (see Tacchi: Para. 0018-0035, 0040-0057, 0058-0078 and 0080-0089). This reads on the claim concepts of wherein selecting the at least one cacheable query node further comprises: determining a relevance score of each of the plurality of query nodes based on the connecting score of each edge connecting the query node to other query nodes of the plurality of query nodes).
Regarding dependent claim(s) 4, the combination of Tacchi and Chamieh discloses the method as in claim 1. However, Tacchi does not appear to specifically disclose further comprising: providing the stored result to a widget of a dashboard user interface.
 In the same field of endeavor, Chamieh discloses further comprising: providing the stored result to a widget of a dashboard user interface (Chamieh discloses the use of a user interface layer that provides a common user interface (e.g., a dashboard) to multiple, often many, end users through end user clients running on different electronic devices. Each box of a dashboard contains a content element (e.g., a chart, a graph, an image (e.g., a color-coded map), a spreadsheet, a pivot table, a list, a table, a widget; some of which are sometimes referred to as a "view" or a "visual") which represents data from a data set (or based thereon), (see Chamieh: Para. 0142-0151). This reads on the claim concepts of further comprising: providing the stored result to a widget of a dashboard user interface).
Regarding independent claim(s) 11, Tacchi discloses a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process, the process comprising: selecting at least one cacheable query node of a plurality of query nodes from a semantic knowledge graph (Tacchi discloses a tangible program carrier may include a non-transitory computer readable storage medium. A non-transitory computer readable storage medium may include a machine-readable storage device, a machine-readable storage substrate, a memory device, or any combination. It may be useful to organize documents by the subject matter described in the documents, sentiments expressed in the documents, or topics addressed in the documents. A memory hierarchy (e.g., storage, random-access memory, L3 cache, and L2 cache, up to processor registers), multiplied by corresponding values of the given row and then summed, with the resulting value written into the corresponding row and colunm position of matrix 38. A process including selecting a parameter for influencing the graph; for each evaluation node among the nodes of the graph, which may allow for more efficient computation analyses and/or improved results. A semantic graph (also known as a knowledge graph), connections between objects represented by nodes of the graph are drawn based on the frequency of terms in text describing the respective objects, where the number of edges linking such graph nodes, the edge weights, and distribution of such edges are based on the frequency of the terms in the plain text of the corpus.  In another example, the external dataset may be triples in a resource description framework (RDF) format, for instance, or responses to queries to a knowledge graph, with query values or key values, (see 0018-0030, 0053 and 0089-0095). This reads on the claim concepts of a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process, the process comprising: selecting at least one cacheable query node of a plurality of query nodes from a semantic knowledge graph),   
wherein the semantic knowledge graph includes the plurality of query nodes and a plurality of edges, each edge connecting two of the plurality of query nodes and having a connecting score (Tacchi discloses a collection of documents (or other analyzed corpus) may yield a semantic graph (or other type of graph, like those described below) of objects (e.g., documents, objects indicated in the documents, or other objects), where nodes represent objects and edges (e.g., weighted or unweighted, directed or undirected, etc.) are given by pairwise relationships between each couple of objects. A semantic graph, connections between objects represented by nodes of the graph are drawn based on the frequency of terms in text describing the respective objects, where the number of edges linking such graph nodes, the edge weights, and distribution of such edges are based on the frequency of the terms in the plain text of the corpus (a searchable database of language). A score (related to the edge shared with the node) may be determined based on the value indicating the amount of similarity (between the object corresponding to the node and the object corresponding to the adjacent node) and the value of the selected influencing parameter for the node, (see 0018-0035, 0051-0055 and 0089-0095). This reads on the claim concepts of wherein the semantic knowledge graph includes the plurality of query nodes and a plurality of edges, each edge connecting two of the plurality of query nodes and having a connecting score),
wherein the connecting score of each edge indicates a strength of relationship between the two nodes connected by the edge (Tacchi discloses a score (e.g., related to the node and the adjacent node candidate) is determined to satisfy a threshold score for maintaining a shared edge, an edge may be added to link the node and the adjacent node candidate such that the adjacent node candidate becomes an adjacent node that shares the added edge with the node. A corresponding graph may be constructed, with documents, paragraphs, entities, sentiments, or terms as nodes, and weighted edges indicating relationships (edges connect the nodes with weights/score indicative of similarity). A similarity (or other relationships) between larger language units may be determined. The nodes of the graph may represent the objects, and the edges (edges connecting) may represent the relationships between objects, (see Tacchi: Para. 0018-0035, 0040-0055 0058-0078 and 0080-0089). This reads on the claim concepts of wherein the connecting score of each edge indicates a strength of relationship between the two nodes connected by the edge);
However, Tacchi does not appear to specifically disclose storing a result of executing a query generated based on the at least one cacheable query node in a cache; and generating a query execution plan based on the at least one cacheable query node, wherein the generated query execution plan includes at least one instruction for query execution using the stored result. 
In the same field of endeavor, Chamieh discloses storing a result of executing a query generated based on the at least one cacheable query node in a cache (Chamieh discloses a query plan is generated for a newly submitted structured query language (SQL) query received by a relational database management system by incorporating at least part of an existing query plan that is being kept in memory after execution. A node of that existing query plan to incrementally update the existing temporal table storing the result of that query plan operator (as opposed to full re-execution). The query plan connector 232 includes a cache 234 (also referred to as a node key-to-node cache) to store a mapping of node keys to corresponding nodes in the physical query plans 242, (see Chamieh: Para.  0064-0085, 0153 and 0195). This reads on the claim concept of storing a result of executing a query generated based on the at least one cacheable query node in a cache); and
generating a query execution plan based on the at least one cacheable query node, wherein the generated query execution plan includes at least one instruction for query execution using the stored result (Chamieh discloses the generating and executing of a plurality of query plans that are kept in memory (i.e., in volatile memory, non-volatile memory, and/or combinations thereof) after execution, where each of the plurality of query plans comprises a directed graph of nodes connected by edges. Generating query plans with relatively large query depth results in a relatively large number of nodes. The temporal tables that was created to store the result of executing the query plan operator represented by that node, which is query plan is created irrespective of what is stored in the cache, (see Chamieh: Para. 0051-0065, 0073, 0077-0087 and 0171). This reads on the claim concept of generating a query execution plan based on the at least one cacheable query node, wherein the generated query execution plan includes at least one instruction for query execution using the stored result). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the knowledge graph of Tacchi in order to have incorporated the query execution plan, as disclosed by Chamieh, these mechanisms are directed to a query plan is executed to determine a query result, where "executed" is defined herein to include various forms of determining a query result from a query plan (e.g., query plan operators, implemented by functions, methods or other executable code, are executed, interpreted, etc.). In other words, a query plan (or query execution plan) generated for an SQL query in a relational database management system is an ordered set of operations to access and operate on tables (and often the data therein) from one or more databases managed by the relational database management system. A process including: obtaining a graph comprising nodes and edges, each of the edges linking two of the nodes and having a value indicating an amount of similarity between objects corresponding to the two linked nodes; selecting a parameter for influencing the graph; assessing each of the nodes based on the selected influencing parameter, wherein assessing each of the nodes comprises, with respect to each adjacent node in the graph sharing an edge with the node: determining the value indicating the amount of similarity between the object corresponding to the node and the object corresponding to the adjacent node; and determining a score related to the edge shared with the node, the score determined based on the value indicating the amount of similarity and a value of the selected influencing parameter for the node; and preparing, based on the graph comprising the determined edge scores, instructions to display at least part of the graph. The nodes shared by the directed graphs identifies a temporal table that is kept in memory after execution and that was created to store a result of executing the query plan operator represented by that node. The execution of the plurality of SQL queries also includes transmitting the query result for each of the plurality of SQL queries to one or more clients that transmitted that SQL query to the relational database management system. Incorporating the teachings of Chamieh into Tacchi would produce a query plan is generated for a newly submitted structured query language (SQL) query received by a relational database management system by incorporating at least part of an existing query plan that is being kept in memory after execution, as disclosed by Chamieh, (see Abstract). 
Regarding independent claim(s) 12, Tacchi discloses a system for improving cache efficiency, comprising: a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to: select at least one cacheable query node of a plurality of query nodes from a semantic knowledge graph (Tacchi discloses computer program instructions for implementing one or more techniques described herein with regard to various processing modules. A memory hierarchy (e.g., storage, random-access memory, L3 cache, and L2 cache, up to processor registers). A process including selecting a parameter for influencing the graph; for each evaluation node among the nodes of the graph, which may allow for more efficient computation analyses and/or improved results. A semantic graph (also known as a knowledge graph), connections between objects represented by nodes of the graph are drawn based on the frequency of terms in text describing the respective objects, where the number of edges linking such graph nodes, the edge weights, and distribution of such edges are based on the frequency of the terms in the plain text of the corpus.  In another example, the external dataset may be triples in a resource description framework (RDF) format, for instance, or responses to queries to a knowledge graph, with query values or key values, (see 0018-0030, 0053 and 0089-0110). This reads on the claim concepts of a system for improving cache efficiency, comprising: a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to: select at least one cacheable query node of a plurality of query nodes from a semantic knowledge graph),
wherein the semantic knowledge graph includes the plurality of query nodes and a plurality of edges, each edge connecting two of the plurality of query nodes and having a connecting score (Tacchi discloses a collection of documents (or other analyzed corpus) may yield a semantic graph (or other type of graph, like those described below) of objects (e.g., documents, objects indicated in the documents, or other objects), where nodes represent objects and edges (e.g., weighted or unweighted, directed or undirected, etc.) are given by pairwise relationships between each couple of objects. A semantic graph, connections between objects represented by nodes of the graph are drawn based on the frequency of terms in text describing the respective objects, where the number of edges linking such graph nodes, the edge weights, and distribution of such edges are based on the frequency of the terms in the plain text of the corpus (a searchable database of language). A score (related to the edge shared with the node) may be determined based on the value indicating the amount of similarity (between the object corresponding to the node and the object corresponding to the adjacent node) and the value of the selected influencing parameter for the node, (see 0018-0035, 0051-0055 and 0089-0095). This reads on the claim concepts of wherein the semantic knowledge graph includes the plurality of query nodes and a plurality of edges, each edge connecting two of the plurality of query nodes and having a connecting score), 
wherein the connecting score of each edge indicates a strength of relationship between the two nodes connected by the edge (Tacchi discloses a score (e.g., related to the node and the adjacent node candidate) is determined to satisfy a threshold score for maintaining a shared edge, an edge may be added to link the node and the adjacent node candidate such that the adjacent node candidate becomes an adjacent node that shares the added edge with the node. A corresponding graph may be constructed, with documents, paragraphs, entities, sentiments, or terms as nodes, and weighted edges indicating relationships (edges connect the nodes with weights/score indicative of similarity). A similarity (or other relationships) between larger language units may be determined. The nodes of the graph may represent the objects, and the edges (edges connecting) may represent the relationships between objects, (see Tacchi: Para. 0018-0035, 0040-0055 0058-0078 and 0080-0089). This reads on the claim concepts of wherein the connecting score of each edge indicates a strength of relationship between the two nodes connected by the edge);
However, Tacchi does not appear to specifically disclose store a result of executing a query generated based on the at least one cacheable query node in a cache; and generate a query execution plan based on the at least one cacheable query node, wherein the generated query execution plan includes at least one instruction for query execution using the stored result.
In the same field of endeavor, Chamieh discloses store a result of executing a query generated based on the at least one cacheable query node in a cache (Chamieh discloses a query plan is generated for a newly submitted structured query language (SQL) query received by a relational database management system by incorporating at least part of an existing query plan that is being kept in memory after execution. A node of that existing query plan to incrementally update the existing temporal table storing the result of that query plan operator (as opposed to full re-execution). The query plan connector 232 includes a cache 234 (also referred to as a node key-to-node cache) to store a mapping of node keys to corresponding nodes in the physical query plans 242, (see Chamieh: Para.  0064-0085, 0153 and 0195). This reads on the claim concept of store a result of executing a query generated based on the at least one cacheable query node in a cache); and 
generate a query execution plan based on the at least one cacheable query node, wherein the generated query execution plan includes at least one instruction for query execution using the stored result (Chamieh discloses the generating and executing of a plurality of query plans that are kept in memory (i.e., in volatile memory, non-volatile memory, and/or combinations thereof) after execution, where each of the plurality of query plans comprises a directed graph of nodes connected by edges. Generating query plans with relatively large query depth results in a relatively large number of nodes. The temporal tables that was created to store the result of executing the query plan operator represented by that node, which is query plan is created irrespective of what is stored in the cache, (see Chamieh: Para. 0051-0065, 0073, 0077-0087 and 0171). This reads on the claim concept of generate a query execution plan based on the at least one cacheable query node, wherein the generated query execution plan includes at least one instruction for query execution using the stored result).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the knowledge graph of Tacchi in order to have incorporated the query execution plan, as disclosed by Chamieh, these mechanisms are directed to a query plan is executed to determine a query result, where "executed" is defined herein to include various forms of determining a query result from a query plan (e.g., query plan operators, implemented by functions, methods or other executable code, are executed, interpreted, etc.). In other words, a query plan (or query execution plan) generated for an SQL query in a relational database management system is an ordered set of operations to access and operate on tables (and often the data therein) from one or more databases managed by the relational database management system. A process including: obtaining a graph comprising nodes and edges, each of the edges linking two of the nodes and having a value indicating an amount of similarity between objects corresponding to the two linked nodes; selecting a parameter for influencing the graph; assessing each of the nodes based on the selected influencing parameter, wherein assessing each of the nodes comprises, with respect to each adjacent node in the graph sharing an edge with the node: determining the value indicating the amount of similarity between the object corresponding to the node and the object corresponding to the adjacent node; and determining a score related to the edge shared with the node, the score determined based on the value indicating the amount of similarity and a value of the selected influencing parameter for the node; and preparing, based on the graph comprising the determined edge scores, instructions to display at least part of the graph. The nodes shared by the directed graphs identifies a temporal table that is kept in memory after execution and that was created to store a result of executing the query plan operator represented by that node. The execution of the plurality of SQL queries also includes transmitting the query result for each of the plurality of SQL queries to one or more clients that transmitted that SQL query to the relational database management system. Incorporating the teachings of Chamieh into Tacchi would produce a query plan is generated for a newly submitted structured query language (SQL) query received by a relational database management system by incorporating at least part of an existing query plan that is being kept in memory after execution, as disclosed by Chamieh, (see Abstract).   
Regarding claim 13 (drawn system): claim 13 is system claims respectively that correspond to method of claim 2. Therefore, 13 is rejected for at least the same reasons as the method of 2.
Regarding claim 15 (drawn system): claim 15 is system claims respectively that correspond to method of claim 4. Therefore, 15 is rejected for at least the same reasons as the method of 4.
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tacchi et al. (US 2017/0329844 A1, hereinafter Tacchi) in view of Chamieh (US 2019/0146970 A1, hereinafter Chamieh) and in view of Kulkarni (US 2020/0097560 A1, hereinafter Kulkarni).
Regarding dependent claim(s) 3, the combination of Tacchi and Chamieh discloses the method as in claim 1. However, the combination of Tacchi and Chamieh do not appear to specifically disclose wherein selecting the at least one cacheable query node further comprises: determining an edge rank for each of the plurality of query nodes based on the connecting score of each edge connecting the query node to other query nodes of the plurality of query nodes, wherein the edge ranks determined for the at least one cacheable query node is are the highest edge ranks among the plurality of query nodes, wherein the plurality of query nodes are ranked from most to least relevant by their respective edge ranks. 
In the same field of endeavor, Kulkarni discloses wherein selecting the at least one cacheable query node further comprises: determining an edge rank for each of the plurality of query nodes based on the connecting score of each edge connecting the query node to other query nodes of the plurality of query nodes (Kulkarni discloses a search engine that identifies records matching a search query, scores the search results using various signals, and returns a list of ranked search results. A node is associated with a user profile stored in the user profile store 275. Accordingly, if the user profile represents a user, the node corresponds to that user. Similarly, if the user profile represents a set of users, the node corresponds to that set of users. An edge (links between the nodes) from a node N1 to a node N2 represents a relationship between users N1 and N2. The online system 100 builds a database query to access information describing the edge between the source node and the target node. The search result ranking module 230 ranks search results determined by the query execution module 220 for a given search query. The relationship graph module 245 also determines a relationship strength score of an edge and presented with a set of results ranked in a particular order, (see Kulkarni: Para. 0045-0058, 0065-0075 and 0072-0085). This reads on the claim concepts of wherein selecting the at least one cacheable query node further comprises: determining an edge rank for each of the plurality of query nodes based on the connecting score of each edge connecting the query node to other query nodes of the plurality of query nodes),
wherein the edge ranks determined for the at least one cacheable query node is are the highest edge ranks among the plurality of query nodes, wherein the plurality of query nodes are ranked from most to least relevant by their respective edge ranks (Kulkarni discloses for example, the set of instructions corresponding to relationship type supervisor/ supervisee determines relationship strength score based on a number of nodes (or edges/edges of the relationship graph) that need to be traversed from the source node to the target node. A search engine that identifies records matching a search query, scores the search results using various signals, and returns a list of ranked search results. The search results for a search query may include documents, entities, or a combination of both. A database query to access information describing the edge between the source node and the target node. The online system 100 uses the relationship strength score for ranking search results for users. Accordingly results associated with a high relationship strength score are likely to be ranked higher than results associated with low relationship strength score, (see Kulkarni: Para. 0020-0035, 0045-0058, 0065-0075, 0072-0085, 0090-0100 and 0125-0130). This reads on the claim concepts of wherein the edge ranks determined for the at least one cacheable query node is are the highest edge ranks among the plurality of query nodes, wherein the plurality of query nodes are ranked from most to least relevant by their respective edge ranks).        
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the knowledge graph of Tacchi and Chamieh in order to have incorporated the ranking, as disclosed by Kulkarni, these mechanisms are directed to the search engine ranks search results in an order based on relevance of the individual search results. For example, a popular document may appear higher in the search results compared to a document that very few users have accessed in the past. However, different users may be interested in different types of results. For example, two users may search for the same topic, but one user may be interested in latest news related to the topic whereas another user may be interested in literature describing that topic. Furthermore, the search relevance for a user may change over time, for example, as activities of the user within an enterprise change over time. A user working on a particular project at a given time may be interested in particular type of search results. However the same user working on a different project at a different point in time may be interested in different kind of search results. Conventional techniques for performing searches do not account for such changes in the context over time and therefore provide results that may not be relevant to the user. As a result, these search engines provide poor user experience. A Graph is a non-linear data structure consisting of nodes and edges. An edge (or link) of a network (or graph) is one of the connections between the nodes (or vertices) of the network. Edges can be directed, meaning they point from one node to the next, as illustrated by the arrows in the first figure below. Edges can also be undirected, in which case they are bidirectional. Graphs are everywhere it’s a well-suited tool to present data where connections and links are important for us to understand it. Node degree is one of the basic centrality measures. It's equal to the number of node neighbors. Edge weights change the relative value that each link contributes. Incorporating the teachings of Kulkarni into Tacchi and Chamieh would produce the system receives a search query comprising search keywords from a source user. The system identifies a target user based on a search keyword received in the search query. The system determines a relationship between the source user and the target user. The system determines a relationship strength score for the relationship between the source user and the target user and ranks the search results based on the relationship strength score. The system provides the search results to the source user, as disclosed by Kulkarni, (see Abstract).
Regarding claim 14 (drawn system): claim 14 is system claims respectively that correspond to method of claim 3. Therefore, 14 is rejected for at least the same reasons as the method of 3.
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tacchi et al. (US 2017/0329844 A1, hereinafter Tacchi) in view of Chamieh (US 2019/0146970 A1, hereinafter Chamieh) and in view of Venkata et al. (US 2020/0117658 A1, hereinafter Venkata). 
Regarding dependent claim(s) 5, the combination of Tacchi and Chamieh discloses the method as in claim 4. However, the combination of Tacchi and Chamieh do not appear to specifically disclose further comprising: receiving a user input based on interaction with the dashboard user interface, wherein the user input causes a first user query to be generated; and determining a second user query based on the second query and the semantic knowledge graph, wherein the second user query is a predicted next query of a user of the dashboard user interface.
    In the same field of endeavor, Venkata discloses further comprising: receiving a user input based on interaction with the dashboard user interface, wherein the user input causes a first user query to be generated (Venkata discloses the data analytic system can determine a visual representation best suited for displaying results of a query determined by semantic analysis of an input string by a user (search query service 14 to generate queries based on user input). Presentation server 16 may provide an interface to receive a search query from search query service 14 based on user input. The system can gather statistics on the user's interaction with the system to allow it to offer suggestions as to search terms, visualizations, reports, etc. UI display screens, such as a home screen 2124, also called an activity screen, dashboard, smart feed of BI content, or simply feed. device usage history for an individual user, device usage history for plural users, and so on. The generated queries can be submitted to enterprise computer system 160 to retrieve the data for the user, (see Venkata: Para. 0075-0095, 0108-0111, 0131, 0197, 0275-0291 and 0321-0335). This reads on the claim concepts of further comprising: receiving a user input based on interaction with the dashboard user interface, wherein the user input causes a first user query to be generated), and  
	determining a second user query based on the second query and the semantic knowledge graph, wherein the second user query is a predicted next query of a user of the dashboard user interface (Venkata discloses a second search in accordance with a second signal that indicates a second user selection from among the one or more candidate matches; and displaying search results as plural visualizations, wherein each of the plural visualizations includes information pertaining to the one or more database dimensions and the second user selection. The data analytic system can identify the semantic meaning of the input and perform a query based on the identified semantic meaning. The data structures may be implemented using one or more types of data structures including, without restriction, a linked list, an array, a hashtable, a map, a record, a graph, or other type of data structure (knowledge graph, also known as a semantic). The home screen (dashboard user interface) includes a query entry field 2250, which may represent a UI control for enabling a user to enter natural language input, e.g., electronic text-based queries. Natural Language Processing (NLP), e.g., mechanisms for generating machine interpretations of natural language expressions, context information may include any information (predicted next query/ NLP is text prediction). The visual representation may be chosen based on a user's past behavior in interaction with the data analytic system, (see Venkata: Para. 0075-0096, 0101, 0281, 0323-0340 and 0434). This reads on the claim concepts of determining a second user query based on the second query and the semantic knowledge graph, wherein the second user query is a predicted next query of a user of the dashboard user interface).
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the knowledge graph of Tacchi and Chamieh in order to have incorporated based on interaction, as disclosed by Venkata, these mechanisms are directed to these users area comfortable with 'textual searching' or user-friendly interfaces provided by search engines. Large-scale systems do not have the capability to provide the user with this type of access, nor do they produce the responses in a format that the user can understand. The techniques are provided (e.g., methods, systems, and computer-readable media) for querying, retrieval, and presentation of data. A data analytic system is disclosed that enables a user to provide input, through a device (e.g., a mobile device), to query data. Semantic search describes a search engine’s attempt to generate the most accurate results possible by understanding based on searcher intent, query context, and the relationship between words.  A knowledge graph, also known as a semantic network, represents a network of real-world entities i.e. objects, events, situations, or concepts and illustrates the relationship between them. They can be seen as the data schema of the graph. They serve as a formal contract between the developers of the knowledge graph and its users regarding the meaning of the data in it. A user could be another human being or a software application that wants to interpret the data in a reliable and precise way. Most often an entity description contains a classification of the entity with respect to a class hierarchy. The relationships between entities are usually tagged with types, which provide information about the nature of the relationship, e.g., friend, relative, competitor, etc. An entity can be associated with categories, which describe some aspect of its semantics. Often a human-friendly text description is provided to further clarify design intentions for the entity and improve search. Incorporating the teachings of Venkata into Tacchi and Chamieh would produce the techniques are disclosed for querying, retrieval, and presentation of data. A data analytic system can enable a user to provide input, through a device to query data. The data analytic system can identify the semantic meaning of the input and perform a query based on the semantic meaning, as disclosed by Venkata, (see Abstract).
	Regarding claim 16 (drawn system): claim 16 is system claims respectively that correspond to method of claim 5. Therefore, 16 is rejected for at least the same reasons as the method of 5.
Claims 6-9 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tacchi et al. (US 2017/0329844 A1, hereinafter Tacchi) in view of Chamieh (US 2019/0146970 A1, hereinafter Chamieh) in view of Venkata et al. (US 2020/0117658 A1, hereinafter Venkata) and in view of Vermeulen et al. (US 2016/0373456 A1, hereinafter Vermeulen).
Regarding dependent claim(s) 6, the combination of Tacchi, Chamieh and Venkata discloses the method as in claim 5. However, the combination of Tacchi, Chamieh and Venkata do not appear to specifically disclose wherein determining the second user query further comprises: identifying at least one query node of the plurality of query nodes in the semantic knowledge graph such that the identified at least one query node collectively represents the second user query, wherein the first user query includes at least one query component, each query component of the first user query corresponding to one of the plurality of query nodes of the semantic knowledge graph, wherein the second user query is determined based further on the identified at least one query node; executing the second user query, wherein executing the second user query includes generating the second user query based on the identified at least one query node; storing a result of executing the second user query in the cache.
In the same field of endeavor, Vermeulen discloses wherein determining the second user query further comprises: identifying at least one query node of the plurality of query nodes in the semantic knowledge graph such that the identified at least one query node collectively represents the second user query (Vermeulen discloses a query box and a plurality of visualizations depicting data corresponding to at least a portion of the plurality of business objects and generating a query tree that connects a first node representing the one or more keyword tokens to a second node representing the business data associated with one or more of the plurality of search results. User-edited queries, or a present query combined with the identification of the user. Determining user identification can include retrieving data about the user from login credentials or other repository storing user data.  The knowledge graph may include (or have access to) a plurality of repositories stored across any number of servers and networks. This can provide the advantage of filtering off particular data that may not be compatible with specific business objects, datasets, measures, dimensions, or users, etc. The knowledge graph includes a plurality of nodes and edges, the nodes representing business objects having a plurality of functions and variables, and the edges represent similarities between one or more function or variable associated with at least two business objects connected by at least one edge. The keywords can be used to build the set of queries using rich business intelligence semantic information, syntactic keyword rules, combination rules, and security rules. The enterprise software application 106 represents computer software used to satisfy the needs of a business organization. A query tree that connects a first node representing the one or more keyword tokens to a second node representing the business data associated with one or more of the search results, in response to determining compliance to grammar rules, (see Vermeulen: Para. 0030-0049, 0155-0160 and FIG. 6-8). This reads on the claim concepts of wherein determining the second user query further comprises: identifying at least one query node of the plurality of query nodes in the semantic knowledge graph such that the identified at least one query node collectively represents the second),
    	wherein the first user query includes at least one query component, each query component of the first user query corresponding to one of the plurality of query nodes of the semantic knowledge graph, wherein the second user query is determined based further on the identified at least one query node (Vermeulen discloses the knowledge graph may include multiple knowledge graphs constructed
based on context and business object compatibilities. The knowledge graph 112 can function as a repository to be used to structure, simplify, and connect business data to users accessing such data. The knowledge graph 112 may be constructed using object oriented constructs in which each node is a business object with associated functions and/or variables. Edges of knowledge graph 112 may represent business objects that have associated functions and variables. This disclosure can provide
relevant query strings to obtain relevant search results (i.e., contextually relevant data) based on user credentials, user input, user location within data, system rules, and associations between data stored in a knowledge graph. The knowledge graph 112 includes metadata that defines a path to obtain a document that may be responsive to a particular search query. The knowledge graph 112 can include query trees configured to connect or be connected to other query trees by edges or nodes. The connections may be based at least in part on adherence to system or grammar rules (connect business data to users accessing such data), (see Vermeulen: Para. 0030-0049, 0155-0160 and FIG. 8). This reads on the claim concepts of wherein the first user query includes at least one query component, each query component of the first user query corresponding to one of the plurality of query nodes of the semantic knowledge graph, wherein the second user query is determined based further on the identified at least one query).
executing the second user query, wherein executing the second user query includes generating the second user query based on the identified at least one query node; storing a result of executing the second user query in the cache (Vermeulen discloses a user interface 102 associated with business software executing at a client device 104. The client device 104 can display the user interface 102, which may be provided by an enterprise software application 106 and/or query management system 108, each executing as one or more server devices and connectable through network (query suggestions within business software executing at a client device). A plurality of keyword search queries based on the one or more keyword tokens, and executing the plurality of keyword searches against a metadata repository. The knowledge graph 112 can include query trees configured to connect or be connected to other query trees by edges or nodes. The connections may be based at least in part on adherence to system or grammar rules (connect business data to users accessing such data). The knowledge graph 112 includes metadata that defines a path to obtain a document that may be responsive to a particular search query. This disclosure can provide relevant query strings to obtain relevant search results (i.e., contextually relevant data) based on user credentials, user input, user location within data, system rules, and associations between data stored in a knowledge graph. The system 108 can take one or more of the matching results for each token and provide suggestions for search queries. Using the search results, the query engine 134 can generate several query trees (e.g., one for each token). The tables 320 include an index cache 330, a node cache 332, and an associations cache 334. The index cache 330 may be used to store attribute instances and tags pertaining to business objects associated with enterprise software application 106. The nodes cache 332 may be used to store particular graph nodes, (see Vermeulen: Para. 0030-0049, 0060-0070 and 0081-0084). This reads on the claim concepts of executing the second user query, wherein executing the second user query includes generating the second user query based on the identified at least one query node; storing a result of executing the second user query in the cache). 
 Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the knowledge graph based on interaction by user of Tacchi, Chamieh and Venkata in order to have incorporated the search queries based on one or more tokens, as disclosed by Veemeulen, these mechanisms are directed to a plurality of business processes associated with a plurality of business objects, and displaying, in the user interface, a query box and a plurality of visualizations depicting data corresponding to at least a portion of the plurality of business objects. The method also includes receiving and parsing a free text input in the query box into tokens, generating a plurality of keyword search queries based on the one or more keyword tokens, and executing the plurality of keyword searches against a metadata repository. A knowledge graph, also known as a semantic network, represents a network of real-world entities i.e. objects, events, situations, or concepts and illustrates the relationship between them. This information is usually stored in a graph database and visualized as a graph structure, prompting the term knowledge graph. A knowledge graph is made up of three main components: nodes, edges, and labels. Any object, place, or person can be a node. An edge defines the relationship between the nodes. For example, A represents the subject, B represents the predicate, C represents the object. Knowledge graphs are typically made up of datasets from various sources, which frequently differ in structure. Identities and context work together to provide structure to diverse data. Schemas provide the framework for the knowledge graph, identities classify the underlying nodes appropriately, and the context determines the setting in which that knowledge exists. These components help distinguish words with multiple meanings. Knowledge graphs, that are fueled by machine learning, utilize natural language processing (NLP) to construct a comprehensive view of nodes, edges, and labels through a process called semantic enrichment. When data is ingested, this process allows knowledge graphs to identify individual objects and understand the relationships between different objects. This working knowledge is then compared and integrated with other datasets, which are relevant and similar in nature. Once a knowledge graph is complete, it allows question answering and search systems to retrieve and reuse comprehensive answers to given queries. Incorporating the teachings of Vermeulen into Tacchi, Chamieh and Venkata would produce the method also includes applying grammar rules, generating query trees, and generating a number of search suggestions using the query trees, as disclosed by Vermeulen, (see Abstract).
Regarding claim 17 (drawn system): claim 17 is system claims respectively that correspond to method of claim 6. Therefore, 17 is rejected for at least the same reasons as the method of 6.
Regarding dependent claim(s) 7, the combination of Tacchi, Chamieh, Venkata and Vermeulen discloses the method as in claim 6. However, the combination of Tacchi, Chamieh and Venkata do not appear to specifically disclose wherein each of the identified at least one query node is directly connected, by an edge, to one of the plurality of query nodes which corresponds to one of the at least one query component of the first user query. 
  In the same field of endeavor, Vermeulen discloses wherein each of the identified at least one query node is directly connected, by an edge, to one of the plurality of query nodes which corresponds to one of the at least one query component of the first user query (Vermeulen discloses in FIG. 8E, the keyword, "emea" is analyzed by system 108. According to the rules in FIG. 7, keywords being connected shall be from the same hierarchy level. The keyword "Emea as World Region" is stricken, shown at leaves 838, 842, 846, 850, and 854, while remaining part of the tree at leaf 858. Similarly, the keyword "Emea as Sap Region" is stricken, shown at leaves 844 and 848, while remaining part of the tree at leaves 840, 852, 856, and 860. Each leaf that is shown stricken can be shown to have broken one or more of rules 704. Each path that offers a leaf to a root is a possible query suggestion, shown by areas 862, 864, and 866. In this example, keyword "by" shown by leaf 812 is stricken, and removed from the tree. Instead, leaf 806 can be directly connected to additional leaves if the system rules are not violated. The knowledge graph includes a plurality of nodes and edges, the nodes representing business objects having a plurality of functions and variables, and the edges represent similarities between one or more function or variable associated with at least two business objects connected by at least one edge. For example, the query management system 108 can traverse the knowledge graph 112 in order to calculate compatibility/link-ability of nodes in the graph for particular workflows. The workflow may pertain to a link that associates a dataset to a measure or dimensional attribute. The knowledge graph 112 can function as a repository to be used to structure, simplify, and connect business data to users accessing such data, (see Vermeulen: 0030-0045, 0049-0061, 0065-0075, 0090-0101 and FIG. 8). This reads on the claim concepts of wherein each of the identified at least one query node is directly connected, by an edge, to one of the plurality of query nodes which corresponds to one of the at least one query component of the first user query).
Regarding claim 18 (drawn system): claim 18 is system claims respectively that correspond to method of claim 7. Therefore, 18 is rejected for at least the same reasons as the method of 7.
Regarding dependent claim(s) 8, the combination of Tacchi, Chamieh, Venkata and Vermeulen discloses the method as in claim 6. However, the combination of Tacchi, Chamieh and Venkata do not appear to specifically disclose wherein each of the identified at least one query node is indirectly connected to one of the plurality of query nodes which corresponds to one of the at least one query component of the first user query such that a path can be traversed in the semantic knowledge graph between each identified query node and one of the plurality of query nodes corresponding to a query component of the first user query. 
  In the same field of endeavor, Vermeulen discloses wherein each of the identified at least one query node is indirectly connected to one of the plurality of query nodes which corresponds to one of the at least one query component of the first user query such that a path can be traversed in the semantic knowledge graph between each identified query node and one of the plurality of query nodes corresponding to a query component of the first user query (Vermeulen discloses in FIG. 8E, the keyword, "emea" is analyzed by system 108. According to the rules in FIG. 7, keywords being connected shall be from the same hierarchy level. The keyword "Emea as World Region" is stricken, shown at leaves 838, 842, 846, 850, and 854, while remaining part of the tree at leaf 858. Similarly, the keyword "Emea as Sap Region" is stricken, shown at leaves 844 and 848, while remaining part of the tree at leaves 840, 852, 856, and 860. Each leaf that is shown stricken can be shown to have broken one or more of rules 704. Each path that offers a leaf to a root is a possible query suggestion, shown by areas 862, 864, and 866. In this example, keyword "by" shown by leaf 812 is stricken, and removed from the tree. Instead, leaf 806 can be directly connected to additional leaves if the system rules are not violated. The knowledge graph includes a plurality of nodes and edges, the nodes representing business objects having a plurality of functions and variables, and the edges represent similarities between one or more function or variable associated with at least two business objects connected by at least one edge. For example, the query management system 108 can traverse the knowledge graph 112 in order to calculate compatibility/link-ability of nodes in the graph for particular workflows. The workflow may pertain to a link that associates a dataset to a measure or dimensional attribute. The knowledge graph 112 can function as a repository to be used to structure, simplify, and connect business data to users accessing such data. A path from the root of the graph 112 to a leaf may represent a query that has been judged consistent by the system (path order used to follow a defined hierarchy order). The rules can be used to determine a path through the knowledge graph to connect each element of the search query can ensure that the system finds and joins conditions that can be performed to execute the query.  Such a query can be generated based on semantic metadata stored in a knowledge graph, (see Vermeulen: 0030-0045, 0049-0061, 0065-0075, 0090-0101 and FIG. 8). This reads on the claim concepts of wherein each of the identified at least one query node is indirectly connected to one of the plurality of query nodes which corresponds to one of the at least one query component of the first user query such that a path can be traversed in the semantic knowledge graph between each identified query node and one of the plurality of query nodes corresponding to a query component of the first user query). 
Regarding claim 19 (drawn system): claim 19 is system claims respectively that correspond to method of claim 8. Therefore, 19 is rejected for at least the same reasons as the method of 8.
Regarding dependent claim(s) 9, the combination of Tacchi, Chamieh, Venkata and Vermeulen discloses the method as in claim 8. However, the combination of Tacchi, Chamieh and Venkata do not appear to specifically disclose wherein the path includes traversing at most a predetermined number of query nodes of the plurality of query nodes.
In the same field of endeavor, Vermeulen discloses wherein the path includes traversing at most a predetermined number of query nodes of the plurality of query nodes (Vermeulen discloses the rules can be used to determine a path through the knowledge graph to connect each element of the search query can ensure that the system finds and joins conditions that can be performed to execute the query. For example, the query management system 108 can traverse the knowledge graph 112 in order to calculate compatibility/link-ability of nodes in the graph for particular workflows, (see Vermeulen: Para. 0035-0045 and 0060-0072). This reads on claim concepts of wherein the path includes traversing at most a predetermined number of query nodes of the plurality of query nodes).
Regarding claim 20 (drawn system): claim 20 is system claims respectively that correspond to method of claim 9. Therefore, 20 is rejected for at least the same reasons as the method of 9.
Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tacchi et al. (US 2017/0329844 A1, hereinafter Tacchi) in view of Chamieh (US 2019/0146970 A1, hereinafter Chamieh) and in view of Vermeulen et al. (US 2016/0373456 A1, hereinafter Vermeulen). 
Regarding dependent claim(s) 10, the combination of Tacchi and Chamieh discloses the method as in claim 1. However, the combination of Tacchi and Chamieh do not appear to specifically disclose further comprising: evicting the result of executing the query based on the at least one cacheable query from the cache, wherein the result is evicted based on a cache eviction policy.
In the same field of endeavor, Vermeulen discloses further comprising: evicting the result of executing the query based on the at least one cacheable query from the cache, wherein the result is evicted based on a cache eviction policy (Vermeulen discloses the security engine 136 may be configured to deny access to one or more query suggestions by removing the one or more query suggestions from a list of generated query suggestions before providing the list to a user. the system can decide to remove particular words (such as "by") in order to provide at least a partial suggestion for a search query. This is to ensure that the user receives at least some search query suggestions. The security rules being based on user usage data, knowledge graph rules, and grammar rules. The usage data 324 includes a usage table 326 and a usage cache 328, (see Vermeulen: Para. 0041-0048, 0062-0072, 0093-0096 and 0134-0136). This reads on the claim concepts of further comprising: evicting the result of executing the query based on the at least one cacheable query from the cache, wherein the result is evicted based on a cache eviction policy).      
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the knowledge graph based on interaction by user of Tacchi and Chamieh in order to have incorporated the search queries based on one or more tokens, as disclosed by Veemeulen, these mechanisms are directed to a plurality of business processes associated with a plurality of business objects, and displaying, in the user interface, a query box and a plurality of visualizations depicting data corresponding to at least a portion of the plurality of business objects. The method also includes receiving and parsing a free text input in the query box into tokens, generating a plurality of keyword search queries based on the one or more keyword tokens, and executing the plurality of keyword searches against a metadata repository. A knowledge graph, also known as a semantic network, represents a network of real-world entities i.e. objects, events, situations, or concepts and illustrates the relationship between them. This information is usually stored in a graph database and visualized as a graph structure, prompting the term knowledge graph. A knowledge graph is made up of three main components: nodes, edges, and labels. Any object, place, or person can be a node. An edge defines the relationship between the nodes. For example, A represents the subject, B represents the predicate, C represents the object. Knowledge graphs are typically made up of datasets from various sources, which frequently differ in structure. Identities and context work together to provide structure to diverse data. Schemas provide the framework for the knowledge graph, identities classify the underlying nodes appropriately, and the context determines the setting in which that knowledge exists. These components help distinguish words with multiple meanings. Knowledge graphs, that are fueled by machine learning, utilize natural language processing (NLP) to construct a comprehensive view of nodes, edges, and labels through a process called semantic enrichment. When data is ingested, this process allows knowledge graphs to identify individual objects and understand the relationships between different objects. This working knowledge is then compared and integrated with other datasets, which are relevant and similar in nature. Once a knowledge graph is complete, it allows question answering and search systems to retrieve and reuse comprehensive answers to given queries. Incorporating the teachings of Vermeulen into Tacchi and Chamieh would produce the method also includes applying grammar rules, generating query trees, and generating a number of search suggestions using the query trees, as disclosed by Vermeulen, (see Abstract).
Regarding claim 21 (drawn system): claim 21 is system claims respectively that correspond to method of claim 10. Therefore, 21 is rejected for at least the same reasons as the method of 10.
                                                          Examiner's Notes
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOHANES D KELEMEWORK/               Examiner, Art Unit 2164         

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164